Title: From George Washington to Christopher Richmond, 19 May 1785
From: Washington, George
To: Richmond, Christopher



Sir,
Mt Vernon 19th May 1785.

Your letter of the 10th not getting to my hands ’till the 15th, I had no opportunity of writing to you before the meeting of the subscribers on the 17th, at which I exhibited the list you sent me, which was received & acted upon.
Agreeably to the Laws of the two States, the subscription books ought to have been at that meeting; after which all subscriptions are to be made with the President & Directors. If it should have happened therefore, that any names have been entered on your Books subsequent, & in addition to the list you sent me; it would be proper for such subscribers to enter their

names as the Law directs in the Book to be opened by the Directors, in order to give validity to their subscriptions & to prevent disputes—this, I presume, may be done by letter. I am &c.

G: Washington

